Name: Commission Regulation (EEC) No 1847/93 of 9 July 1993 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: Asia and Oceania;  food technology;  marketing;  beverages and sugar;  foodstuff
 Date Published: nan

 Avis juridique important|31993R1847Commission Regulation (EEC) No 1847/93 of 9 July 1993 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 168 , 10/07/1993 P. 0033 - 0034 Finnish special edition: Chapter 3 Volume 50 P. 0250 Swedish special edition: Chapter 3 Volume 50 P. 0250 COMMISSION REGULATION (EEC) No 1847/93 of 9 July 1993 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape mustsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Article 72 (5) thereof, Whereas Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EEC) No 3897/91 (4), lays down general rules for the description and presentation of wines and grape musts; Whereas Commission Regulation (EEC) No 3201/90 (5), as last amended by Regulation (EEC) No 3650/92 (6) lays down in Annex IV thereto the list of the names and vine varieties that may be used to describe a wine imported from a third country; whereas a request made by Australia to adapt the said Annex should be acceded to; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The names of the following varieties are added to Annex IV, Chapter '4. Australia' /* Tables: see OJ */ Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 154, 25. 6. 1993, p. 39. (3) OJ No L 232, 9. 8. 1989, p. 13. (4) OJ No L 368, 31. 12. 1991, p. 5. (5) OJ No L 309, 8. 11. 1990, p. 1. (6) OJ No L 369, 18. 12. 1992, p. 25.